Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quevy et al., US 2016/0362295. 
Regarding claim 1, Quevy teaches (figs. 1-6 and related text) a method of forming an ultrasonic transducer device [0011], the method comprising: bonding (put together) a membrane to seal a transducer cavity (324) with at least a portion of a getter material layer (334/350) being exposed, the getter material layer comprising a portion of a bilayer stack compatible for use in damascene processing (the material used for 334/350 are compatible for use in damascene processing).  
Regarding claim 2, Quevy teaches the bilayer stack comprises a diffusion barrier layer (350 could be SiGe, hence can serve as diffusion barrier layer) and the getter material layer (334) formed on the diffusion barrier layer (350, fig. 3). 
Regarding claim 22, Quevy teaches a of forming an ultrasonic transducer device [0011], the method comprising: sealing an ultrasonic transducer cavity by bonding a membrane to a substrate (fig. 3) such that a getter material layer (334/350) of the substrate (301) is exposed, the getter material layer comprising a portion of a bilayer stack of damascene process materials (the material used for 334/350 are compatible for use in damascene processing).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-16 are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Quevy in view of Park et al., US 2013/0171797.
  Regarding claim 3, Quevy teaches the getter material layer comprises one of: tantalum (Ta) or titanium (Ti).
Quevy does not teach the diffusion barrier layer comprises tantalum nitride (TaN).
Park teaches SiGe, TiN and TaN layers could be interchangeably used hydrogen barrier [0067] to prevent leakage current [0008].
Quevy and Park are analogous art because they both are directed semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Quevy with Park because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Quevy to include TaN as taught by Park to prevent leakage current [0008].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811